DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Response to Remarks
This communication is considered fully responsive to the amendment filed on 04/07/2022.
Claims 21-28, 35-46 are pending and are examined in this office action. 
Claim 21, 24-26, 35, 38-41, 44-46 have been amended.
No new claim has been added and no claim has been canceled.

Response to Arguments
Applicant’s arguments, filed on 04/07/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See SAMPATHKUMAR et al. (US 20100284316  A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21, 23, 25-28, 35-37, 39-46  is/are rejected under 35 U.S.C. 103 as being unpatentable over MERLIN et al. (US 20140112229 A1; hereinafter as “MERLIN”) in view of SAMPATHKUMAR et al. (US 20100284316 A1; hereinafter as “SAMPATHKUMAR”).

With respect to independent claims: 
Regarding claim 21, MERLIN teaches a device (Fig. 9: Access Point 104) for wake-up radio (WUR) signaling (AP sends wakeup signal to STA: [0165]), the device comprising memory (Fig. 9: Access Point 104/wireless device/AP with memory: [0109]-[0110], Fig. 2) and processing circuitry (Fig. 9: Access Point 104/wireless device/AP with Processor: [0109]-[0110], Fig. 2) configured to: 
determine a first time when the device is to send a first beacon to a first device (Fig.9 : UE 202) (aforesaid Access point  and UE aggress  with a target wake up time (==a first time); “AP may be configured to transmit a first signal (==first beacon ) indicating a target wake up time (==a first time) when an activation signal is expected to be received. This ensures the STA wake-up circuits will be awake when the activation signal, or page, is transmitted”: [0163]; [0165]); 
wherein the first time (== target wake up time) indicates a beginning of a first beacon interval during which the first device is in an awake state (fig. 9: Target Wakup Time Indication is the beginning of interval when aforesaid UE is wake up: the first signal indicating a target wake up time when an activation signal is expected to be received. At block 1002a, the AP transmits the first signal indicating a target wake up time when an activation signal is expected to be received. This ensures the STA wake-up circuits are awake when the activation signal, or page, is transmitted. The target wake up time may be based on a periodic interval: [0166]),
the first beacon interval ending when the device is to send a second beacon to the first device (“The IEEE 802.11ah TWT operation mode may include a STA 106 that agrees with the AP 104 on a periodic window of time for uplink and/or downlink data transfer. The STA 106 may be sleeping or dozing outside of the periodic window of time.”: [0134];  aforesaid AP and STA agree upon a period of time when STA is in awake up mode. Aforesaid AP can transmit signal to STA during this awake time: [0139];  “the AP 104 may ensure that the STA 106 transitioned into the awake state before transmitting any data packets during the service period”: [0142]; ‘the target wake up time may be based on a periodic interval. At block 804a the AP transmits an activation signal at the target wake up time”: [0163]). 
 
MERLIN does not explicitly disclose:
determine an offset time, based on the first time when the device is to send a first WUR beacon to the first device, wherein the offset time indicates a beginning of a second beacon interval during which the first device is in a sleep state that uses WUR transmissions, the second beacon interval ending when the device is to send a second WUR beacon to the first device; and 
cause to send, to the first device, a frame comprising an indication of the offset time.  

SAMPATHKUMAR, in the same field of endeavor,  
determine an offset time, based on the first time when the device (==access point) is to send a first WUR beacon to the first device (==station) (see fig. 5A,access point determine or measure QUIET OFFSET time 502 based on time instant when access point wakes up  to transmit beacon at  wake up time 510: [0043]; Access point sends WAKE up signal to  station: “Arrowhead 510 indicates a time instant (==the first time ) at which the access point wakes up (e.g., just before a predetermined target beacon transmission time (TBTT)) to transmit the beacon. Arrowhead 512 indicates a time instant at which the Quiet Offset (as indicated in the Quiet I.E.) begins and the access point enters the sleep mode”: [0043] ), wherein the offset time indicates a beginning of a second beacon interval during which the first device is in a sleep state that uses WUR transmissions (see fig. 5A element 504 (==second beacon interval): Access Point is in SLEEP Mode during QUIET DURATION 504: [0043]), the second beacon interval ending when the device is to send a second WUR beacon to the first device (see Fig. 5A element 514 and fig. 5B element 564; “the access point wakes up every beacon interval 508 (which is the sum of time intervals 502 and 504) to transmit the beacon as depicted by arrowheads 510 and 514”: [0043] aforesaid “access point wakes up every second beacon interval 558 to transmit beacons, probe responses, data frames, etc. Also, as depicted by arrowheads 562 and 566, the quiet duration 554 repeats every second beacon interval 558.”: [0048]) ; and 
cause to send, to the first device, a frame comprising an indication of the offset time  (aforesaid access point sends probe response/..management frame to station which has Quiet Offset value: , [0045], [0048])  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of SAMPATHKUMAR to the system of MERLIN in order dynamically configure access point’s awake and sleep mode interval to improve throughput at the access point (SAMPATHKUMAR, [0049]).   

Regarding claim 35, MERLIN teaches a method (Fig. 9, Fig. 26-27) comprising: determining, by processing circuitry of an access point, a first time when the access point is to send a first beacon to a station device, wherein the first time indicates a beginning of a first beacon interval during which the station device is in an awake state, the first beacon interval ending when the access point is to send a second beacon to the station device;  determining an offset time, based on the first, when the access point is to send a first WUR beacon to the station device, wherein the offset offset time  (the rest of the claim is interpreted and rejected for the same reason as set forth in claim 21).   

Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims: 
Regarding claims 22/36/42, the combination of MERLIN and SAMPATHKUMAR teaches respective independent claim above. Furthermore, MERLIN teaches, the frame further comprising an indication of the beacon second  interval (AP and STA agree in short time interval when AP/transmitter and STA/receives does not exchange signal in DOSE STATE: [0058]; STA would send a ULP message at certain target times and/or time intervals: [0064]; Aforesaid “ ULP messages instruct the wireless device to transition the primary receiver to sleep [==an indication of the WUR beacon interval]”: [0074], [0139]).  

Regarding claims 23/37/43, the combination of MERLIN and SAMPATHKUMAR teaches respective independent claim above. Furthermore, MERLIN teaches, wherein the frame is a management frame (The format of the short paging signal is agreed between AP and STA at the association or later through a management frame exchange: [0063]; The STA may send a management frame to the AP including the above requests and any other parameters that may be required, such as a suggested time for the TWT: [0085]).  

Regarding claims 25/39/45, the combination of MERLIN and SAMPATHKUMAR teaches respective independent claim above. Furthermore, SAMPATHKUMAR  teaches, wherein the processing circuitry is further configured to cause to send the first WUR beacon to the first device at the offset  time (Time interval 502 indicates the interval during which the access point (e.g., access point 102) is awake: … The access point transmits a Quiet Information Element (Quiet I.E) in the beacons or probe response frames (transmitted in response to the probe request frames) during time interval 502 (i.e., before the access point enters sleep mode).  [0042]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of SAMPATHKUMAR to the system of MERLIN in order dynamically configure access point’s awake and sleep mode interval to improve throughput at the access point (SAMPATHKUMAR, [0049]).   
  

Regarding claims 26/40/46, the combination of MERLIN and SAMPATHKUMAR teaches respective independent claim above. Furthermore, SAMPATHKUMAR teaches, wherein the processing circuitry is further configured to cause to send the second WUR beacon to the first device at a second  time, the second  time associated with the second beacon interval  (See fig. 5A and Fig. 5B: element 514, 516: [0043]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of SAMPATHKUMAR to the system of MERLIN in order dynamically configure access point’s awake and sleep mode interval to improve throughput at the access point (SAMPATHKUMAR, [0049]).   
  


Regarding claim 27, the combination of MERLIN and SAMPATHKUMAR teaches respective independent claim above. Furthermore, MERLIN teaches, further comprising at least one transceiver configured to send or receive one or more signals, the one or more signals comprising at least one of the frame or the first WUR beacon (WAKE UP Page (Delayed) or Delayed Trigger in Fig. 15: [0169]-[0170]).
  
Regarding claim 28, the combination of MERLIN and SAMPATHKUMAR teaches respective independent claim above. Furthermore, MERLIN teaches, further comprising at least one antenna coupled to the at least one transceiver (An antenna 216 may be attached to the housing 208 and electrically coupled to the transceiver 214. The wireless device 202 may also include (not shown) multiple transmitters, multiple receivers, multiple transceivers, and/or multiple antennas. : 0115]).  



Claims 24, 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over MERLIN in view of SAMPATHKUMAR and further in view of JAFARIAN et al. (US 20140334365 A1; hereinafter as “JAFARIAN). 


Regarding claims 24/38, MERLIN in view of SAMPATHKUMAR teaches respective independent claim above. MERLIN in view of SAMPATHKUMAR does not explicitly disclose: wherein the offset time is offset from the first time by a time value greater than zero.  

JAFARIAN, in the same field of endeavor, wherein the offset time is offset from the first time by a time value greater than zero (an offset value relative to a reference time, said offset value being used to adjust target wakeup times and a transmitter configured to signal the offset value to the one or more wireless devices in the group: [0007]-[0011]; offset value is greater than zero: [0051]; This offset value, for example, may be a TSF value indicated by 6 bytes: [0059]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of JAFARIAN to the system of MERLIN in view of SAMPATHKUMAR in order to utilize a frequency range that has greater wireless range than other IEEE 802.11 groups and has lower obstruction losses (JAFARIAN, [0002]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411